981 So. 2d 553 (2008)
Scott MARGULES, Appellant,
v.
The ELEVENTH JUDICIAL CIRCUIT COURT OF FLORIDA, Appellee.
No. 3D07-2119.
District Court of Appeal of Florida, Third District.
April 30, 2008.
Entin & Della Fera, Fort Lauderdale; Greene, Smith & Associates and Cynthia L. Greene, for appellant.
Bill McCollum, Attorney General, and Rolando A. Soler, Assistant Attorney General, for appellee.
Before GREEN, SUAREZ, and SALTER, JJ.

ON CONFESSION OF ERROR
PER CURIAM.
Scott Margules, a member of The Florida Bar, appeals a circuit court order adjudicating and sentencing him in direct criminal contempt of the circuit court.
Based upon the appellee's confession of error that (1) the alleged false testimony did not have an obstructive effect and (2) the circuit court did not have judicial knowledge of the falsity of the testimony, we reverse the order below and remand this matter to the trial court with instructions to vacate the order. See Diaz v. State, 845 So. 2d 336, 336 (Fla. 3d DCA 2003); D.V. v. State, 817 So. 2d 1098, 1099 (Fla. 2d DCA 2002).
*554 Reversed and remanded with instructions.